Case 4:21-cr-00122-JSW Document 56 Filed 03/23/21 Page 1 of 4


      United States District Court
                           FOR THE
                NORTHERN DISTRICT OF CALIFORNIA

                     VENUE: SAN FRANCISCO                                                 FILED
                                                                                          Mar 23 2021

                          UNITED STATES OF AMERICA,                                  SUSANY. SOONG
                                                                                CLERK, U.S. DISTRICT COURT
                                            V.                               NORTHERN DISTRICT OF CALIFORNIA
                                                                                      SAN FRANCISCO
                     GABRIEL CELESTINE GONZALES




                                  DEFENDANT(S).            CR 21-0122 EMC


                                 INDICTMENT


     (21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii) – Possession with Intent to Distribute
    500 Grams or More of a Mixture or Substance Containing a Detectable Amount of
                                  Methamphetamine)

       (21 U.S.C. §§ 841(a)(1) and (b)(1)(C) – Possession with Intent to Distribute
                                        Cocaine)




           A true bill.
                          /s/ Foreperson of the Grand Jury
                                                                Foreman

                                        23rd
           Filed in open court this __________ day of

               March 2021
           _________________________________.

              Melinda K. Lock
            ____________________________________________
                                                   Clerk
            ____________________________________________

                                                          No process
                                                 Bail, $ _____________


           Magistrate Judge Sallie Kim
               Case 4:21-cr-00122-JSW Document 56 Filed 03/23/21 Page 2 of 4




 1 STEPHANIE M. HINDS (CABN 154284)

 2
   Acting United States Attorney
                                                                                        FILED
 3                                                                                       Mar 23 2021

                                                                                       SUSANY. SOONG
 4                                                                                CLERK, U.S. DISTRICT COURT
                                                                               NORTHERN DISTRICT OF CALIFORNIA
 5                                                                                      SAN FRANCISCO

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                        SAN FRANCISCO DIVISION

11   UNITED STATES OF AMERICA,                        )   CASE NO. CR 21-0122 EMC
                                                      )
12           Plaintiff,                               )   VIOLATIONS:
                                                      )   21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii) –
13      v.                                            )   Possession with Intent to Distribute 500 Grams or
                                                      )   More of a Mixture or Substance Containing
14   GABRIEL CELESTINE GONZALES,                      )   Methamphetamine
                                                      )
15           Defendant.                               )   21 U.S.C. §§ 841(a)(1) and (b)(1)(C) – Possession
                                                      )   with Intent to Distribute Cocaine;
16                                                    )
                                                      )   21 U.S.C. § 853 – Forfeiture Allegation
17                                                    )
                                                      )
18                                                    )
                                                      )
19

20                                             INDICTMENT
21 The Grand Jury charges:

22 COUNT ONE:               (21 U.S.C. §§ 841(a)(1) and (b)(1)(A)(viii) – Possession with Intent to Distribute
                            500 Grams or More of a Mixture or Substance Containing a Detectable Amount
23                          of Methamphetamine)
24           On or about March 9, 2020, in the Northern District of California, the defendant,
25                                    GABRIEL CELESTINE GONZALES,
26 did knowingly and intentionally possess with intent to distribute 500 grams and more of a mixture and

27 substance containing a detectable amount of methamphetamine, its salts, isomers, and salts of its

28 isomers, a Schedule II controlled substance, in violation of Title 21, United States Code, Section


     INDICTMENT
               Case 4:21-cr-00122-JSW Document 56 Filed 03/23/21 Page 3 of 4




 1 841(a)(1) and (b)(1)(A)(viii).

 2 COUNT TWO:               (21 U.S.C. §§ 841(a)(1) and (b)(1)(C) – Possession with Intent to Distribute
                            Cocaine)
 3

 4          On or about March 9, 2020, in the Northern District of California, the defendant,

 5                                        GABRIEL CELESTINE GONZALES,

 6 did knowingly and intentionally possess with intent to distribute cocaine, its salts, optical and geometric

 7 isomers, and salts of isomers, a Schedule II controlled substance, in violation of Title 21, United States

 8 Code, Section 841(a)(1) and (b)(1)(C).

 9 FORFEITURE ALLEGATION:                    (21 U.S.C. § 853(a))

10          The allegations contained above are hereby re-alleged and incorporated by reference for the

11 purpose of alleging forfeiture pursuant to Title 21, United States Code, Section 853(a).

12          Upon conviction of any of the offenses alleged in Counts One and Two above, the defendant,

13                                        GABRIEL CELESTINE GONZALES,

14 shall forfeit to the United States all right, title, and interest in any property constituting and derived from

15 any proceeds defendant obtained, directly or indirectly, as a result of such violations, and any property

16 used, or intended to be used, in any manner or part, to commit or to facilitate the commission of such

17 violations, including but not limited to a forfeiture money judgment.

18          If any of the property described above, as a result of any act or omission of the defendant:

19                  a.      cannot be located upon exercise of due diligence;

20                  b.      has been transferred or sold to, or deposited with, a third party;

21                  c.      has been placed beyond the jurisdiction of the court;

22                  d.      has been substantially diminished in value; or

23                  e.      has been commingled with other property which cannot be divided without

24                          difficulty,

25 the United States of America shall be entitled to forfeiture of substitute property pursuant to Title 21,

26 United States Code, Section 853(p).

27          All pursuant to Title 21, United States Code, Section 853, and Federal Rule of Criminal

28 Procedure 32.2.


     INDICTMENT                                        2
             Case 4:21-cr-00122-JSW Document 56 Filed 03/23/21 Page 4 of 4




 1

 2 DATED:         March 23, 2021                    A TRUE BILL.

 3

 4                                                  _____/s/____________________
                                                    FOREPERSON
 5

 6
   STEPHANIE M. HINDS
 7 Acting United States Attorney

 8

 9 ____/s Joseph Tartakovsky________
   JOSEPH TARTAKOVSKY
10 Assistant United States Attorney

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28


     INDICTMENT                            3
